MEMORANDUM DECISION                                                  FILED
                                                                Aug 11 2016, 9:13 am
Pursuant to Ind. Appellate Rule 65(D),
                                                                     CLERK
this Memorandum Decision shall not be                            Indiana Supreme Court
                                                                    Court of Appeals
regarded as precedent or cited before any                             and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Steven Knecht                                            James D. Boyer
Vonderheide & Knecht                                     Indianapolis, Indiana
Lafayette, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        August 11, 2016
Child Relationship of:                                   Court of Appeals Case No. 79A05-
                                                         1601-JT-166
K.K. & D.K. (Minor Children),
                                                         Appeal from the Tippecanoe
And                                                      Superior Court
Ke.K. (Father),                                          The Honorable Thomas K.
Appellant-Respondent,                                    Milligan, Judge
                                                         Trial Court Cause No.
        v.                                               79D03-1507-JT-54 & 79D03-1507-
                                                         JT-55
The Indiana Department of
Child Services,
Appellee-Petitioner.




Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016    Page 1 of 23
                                     STATEMENT OF THE CASE

[1]   Appellant-Respondent, K.J.K. (Father) appeals the termination of his parental

      rights to his minor children, K.K. and D.K. (collectively, Children).


[2]   We affirm.


                                                        ISSUE

[3]   Father raises one issue on appeal, which we restate as follows: Whether the

      Indiana Department of Child Services (DCS) presented sufficient evidence to

      support the termination of Father’s parental rights.


                             FACTS AND PROCEDURAL HISTORY

[4]   Father and K.R. (Mother) are the biological parents of K.K., born on July 9,

      2005, and D.K., born on April 5, 2007. 1 From the time the Children were born,

      Mother has had sole custody. Father, who lived in Chicago, Illinois, during the

      Children’s early years, had very little involvement in the Children’s lives.

      Although Father vaguely claimed that he spent time with the Children

      whenever Mother was in the Chicago area, he never provided any financial

      support to Mother for the Children’s care. Father reported that, while living in

      Chicago, he “was practically homeless” and stayed with his mother. (Tr. p.




      1
         Mother has four other children—one older and three younger than K.K. and D.K.—who were also
      involved in the child protective proceedings initiated by DCS. Although facts pertaining to their half-siblings
      are included where appropriate, this appeal solely concerns the Children. Additionally, Mother’s parental
      rights to the Children were terminated on December 30, 2015. Mother is not a party to this appeal, but facts
      pertaining to Mother are also included where appropriate.

      Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016              Page 2 of 23
      116). According to Father, in 2011, the Children lived with him for

      approximately a month and a half. However, between October of 2012 and

      October of 2013, he saw the Children no more than three times. At either the

      end of 2013 or early 2014, Father moved to Bloomington, McLean County,

      Illinois.


[5]   At some point, Mother and her children moved to Lafayette, Tippecanoe

      County, Indiana, although it is unclear where Mother had been living

      previously. At the time, Father had no knowledge of the Children’s

      whereabouts or welfare. Between September 26, 2013, and October 18, 2013,

      the Tippecanoe County DCS office received four reports of child neglect

      involving Mother and her six sons. In relevant part, the reports alleged that, in

      addition to truancy issues, the Children were behind in school, and Mother

      would frequently send them to school tardy, dirty, smelling of urine, and

      wearing the same clothing as the previous day. The reports described D.K.’s

      behavior as being out of control and violent, and he was accused of stealing an

      iPad from the school. On several occasions, D.K. urinated in his pants at

      school, and his soiled clothing remained in his backpack for several days. Due

      to uncleanliness, D.K. would “constantly scratch[]” at his “private area.” (DCS

      Exh. 2, p. 2). D.K. often complained of being hungry, and he was at risk of

      expulsion because Mother had not obtained all of his necessary vaccinations.

      The report further alleged that Mother, who did not have a valid driver’s

      license, was driving all six of her children and did not have the requisite number

      of car seats/booster seats in the vehicle. Finally, there were also general


      Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 3 of 23
      concerns about Mother’s lack of supervision of the children. DCS commenced

      an investigation.


[6]   On October 3, 2013, DCS interviewed the Children at school. K.K. reported

      that he feels safe at home and that they have sufficient food. D.K., however,

      repeatedly indicated that he could not say anything about his Mother for fear of

      being punished with a belt. Later that day, Mother admitted to DCS that she

      had instructed her children not to share any information with DCS. On

      October 7, 2013, DCS learned that, while on a school field trip, D.K. had

      defecated on himself, and before emerging from the restroom naked, had

      smeared feces all over himself and the restroom. When he returned to school,

      he smeared feces on the school nurse. Around this time, D.K. also experienced

      other violent outbursts at school. A home visit on October 9, 2013, revealed

      that Mother’s “home appeared to be clean, there were utilities on and working,

      [and] plenty of food.” (DCS Exh. 2, p. 4).


[7]   Despite DCS’ involvement, the Children continued to have unexcused absences

      from school; K.K. was suspended from school for stealing a cell phone; and

      D.K. was suspended from school for misbehavior. On October 30, 2013,

      Mother was arrested for theft after she pawned iPads stolen from the school.

      With no one to care for the Children, DCS placed them, as well as their half-

      siblings, in foster care. On October 31, 2013, with the trial court’s

      authorization, DCS filed a petition alleging the Children to be Children in Need

      of Services (CHINS).



      Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 4 of 23
[8]   On November 8, 2013, after Mother posted bond and was released from

      incarceration, the Children were returned to her care. On November 15, 2013,

      the trial court ordered DCS to “make a minimum of three unannounced drop-

      ins per week in Mother’s home to ensure the health and safety of the minor

      children.” (DCS Exh. 1, p. 13). On November 18, 2013, the trial court

      assigned a court-appointed special advocate (CASA), and on December 26,

      2013, the trial court adjudicated the Children to be CHINS.


[9]   At the end of December 2013, with the trial court’s permission, Mother and the

      Children relocated to Hammond, Lake County, Indiana, to temporarily live

      with the Children’s maternal grandmother. However, on December 31, 2013,

      CASA and DCS conducted an unannounced visit and discovered that Mother

      was on the verge of losing her housing with the maternal grandmother, who

      had received an eviction notice. CASA and DCS also learned that Mother,

      without DCS’ knowledge, had allowed the Children’s paternal grandmother to

      take the Children to Illinois to stay with her. That day, DCS removed the

      Children from Mother’s custody. Father informed DCS that he was not a

      viable option for the Children’s placement because he lacked independent

      housing and the financial means to provide for them. The Children were

      placed in foster care in Tippecanoe County. Initially, all six children were

      placed together. However, because of D.K.’s severe behavioral problems, DCS

      had to separate him from his brothers in order to find a therapeutic foster home.

      In total, D.K. was placed in six different foster homes during the CHINS

      proceedings.


      Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 5 of 23
[10]   On January 12, 2014, the trial court conducted a dispositional hearing and

       ordered that the Children be made wards of DCS, with continued placement in

       foster care. The same day, the trial court issued a Parental Participation

       Decree, which required that Father contact the DCS case manager monthly;

       establish paternity; complete the ICPC process 2; and “[p]articipate in visitation

       services as agreed upon and arranged by the treatment team.” (DCS Exh. 1, p.

       27). The Parental Participation Decree also directed Father, in part, to obtain

       and maintain safe housing suitable for the Children, obtain and maintain a legal

       and stable source of income adequate to support his household, and to keep

       DCS apprised of his contact information. Following a hearing in January of

       2014, Father had an in-person visit with the Children, which was the last time

       that Father saw the Children during the pendency of this case.


[11]   By March of 2014, Father had established his paternity for the Children. Father

       reported to DCS that he had no transportation to make the four-hour drive for

       visits. Father also stated that he had obtained new employment and was

       temporarily living with a friend until his apartment was ready. Regarding the

       ICPC process, Father indicated that he wanted to wait until he was settled into

       his new apartment with his girlfriend and their children. Father further




       2
         The Interstate Compact on the Placement of Children (ICPC) was enacted to facilitate cooperation
       between states for the interstate placement of children so that each child “shall receive the maximum
       opportunity to be placed in a suitable environment and with a person or an institution having appropriate
       qualifications and facilities to provide a necessary and desirable degree and type of care.” Ind. Code § 31-28-
       4-1 art. I(a). According to DCS, as part of the ICPC process, Illinois authorities would conduct a
       background check on Father; visit his home to ensure its suitability for the Children; and verify Father’s
       employment and other issues of stability.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016              Page 6 of 23
       informed DCS “that he did not want [the Children] full time but that he would

       take [them] for either the school year or for the summer. During which

       [Mother] would have the [C]hildren the [opposite] time.” (DCS Exh. 3, pp. 35-

       36). Given the distance between Father and the Children and Father’s lack of

       transportation, DCS struggled to find a service provider to facilitate visitation.


[12]   Between April and November of 2014, Father communicated with DCS on a

       regular basis, and he appeared for court proceedings either in person or by

       phone. However, Father refused to provide “a straight answer” to DCS’

       inquiries regarding his housing. (Tr. p. 30). Also, during this time, Father had

       regular telephone conversations with the Children once or twice per month.

       DCS attempted to arrange in-person visits, but Father indicated that he did not

       have the financial means to travel to Indiana. Although DCS offered to provide

       Father with gas cards or bus passes to visit the Children, Father would not

       establish a date that he was available for a visit. Instead, Father repeatedly

       promised the Children that he would visit soon but never did so. In addition,

       DCS contacted Father “more than once a month from [April of 2014] until

       about August or September 2014” to remind Father of and assist him with

       initiating the ICPC process. (Tr. pp. 23-24). During those conversations,

       Father would agree to provide the required background information, but when

       DCS “would ask him can you complete the information today over the phone

       or mail it to [DCS] by a certain date[,] he had an excuse of why he couldn’t

       complete it.” (Tr. p. 24). Finally, at some point in August or September of

       2014, Father provided the necessary background information to initiate the


       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 7 of 23
       ICPC procedure. Accordingly, the Illinois authorities attempted to schedule a

       time to evaluate Father’s home, but Father indicated that he did not have stable

       housing and would be unable to complete the ICPC process. Thereafter, Father

       never contacted the Illinois authorities to reinitiate the process.


[13]   Between November of 2014 and March of 2015, Father did not maintain

       contact with DCS. Furthermore, even though Father did not participate in any

       visits with the Children, two visitation facilitators discontinued their services

       based on Father’s refusal to communicate. Father also refused to answer the

       phone when his Children would call for their scheduled phone visits. DCS

       noted that Father’s “lack of participation disappoints [the Children] and causes

       them to have further self esteem issues and behavior issues.” (DCS Exh. 3, p.

       95). On January 27, 2015, the trial court ordered Father’s “[v]isitation

       suspended until such time as [he] appear[s] before the [c]ourt and [is] invested

       in services.” (DCS Exh. 1, p. 70).


[14]   On March 4, 2015, the trial court held a hearing and determined that Father

       could not resume visitation with the Children, but “[s]hould Father consistently

       contact the DCS Family Case Manager . . . each Monday morning at 9:00AM

       Lafayette time by telephone for a period of eight (8) weeks, [the] [c]ourt will

       reconsider reinstating telephone contact between [Father] and his [C]hildren.”

       (DCS Exh. 1, p. 74). The trial court further directed DCS to “assist [Father] in

       investigating services available within his community.” (DCS Exh. 1, p. 75).

       For the next four weeks, Father “did not call at his scheduled time. He would

       call several hours later or several days later and would put off the discussion

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 8 of 23
       about housing or employment, make excuses.” (Tr. p. 28). After DCS

       reminded Father of the need to participate, he called on time for the remaining

       four weeks. Father informed DCS that he knew of housing resources, so DCS

       compiled a list of job rehabilitation contacts and temporary employment

       agencies in his area. However, Father never completed the ICPC process; he

       never provided any documentation to DCS to establish that he had stable

       housing and income; he never indicated to DCS that he was prepared to meet

       the needs of the Children; and after a hearing in June of 2015, Father ceased

       communicating with DCS altogether.


[15]   On July 17, 2015, DCS filed a petition to terminate the parents’ parental rights

       to the Children. On October 2, 2015, the trial court conducted a termination

       hearing. During the hearing, Father asked the court not to terminate his

       parental rights because “there isn’t nothing [sic] I wouldn’t do for my kids.”

       (Tr. p. 119). Father testified that he had secured full-time employment and was

       living in a two-bedroom apartment with his fiancée and their three children.

       However, both the DCS case worker and CASA recommended that Father’s

       parental rights be terminated. On December 30, 2015, the trial court issued its

       Order to Terminate Parent-Child Relationship. In terminating Father’s

       parental rights, the trial court concluded that there is a reasonable probability

       that the conditions that resulted in the Children’s removal and continued

       placement outside the home will not be remedied; the continuation of the

       parent-child relationship poses a threat to the Children’s well-being; and it is in

       the best interests of the Children that Father’s rights be terminated.


       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 9 of 23
[16]   Father now appeals. Additional facts will be provided as necessary.


                                   DISCUSSION AND DECISION

                                             I. Standard of Review

[17]   Father claims that DCS provided insufficient evidence to support the

       termination of his rights to the Children. When reviewing the termination of

       parental rights, our court does not reweigh evidence or assess the credibility of

       witnesses. Bester v. Lake Cnty. Office of Family & Children, 839 N.E.2d 143, 147

       (Ind. 2005). We will consider only the evidence and any reasonable inferences

       that are favorable to the trial court’s judgment. Id.


[18]   In addition, the trial court issued specific findings of fact and conclusions

       thereon. Thus, we apply a two-tiered standard of review: first, we consider

       whether the evidence supports the findings; second, we determine whether the

       findings support the judgment. Id. Our court “shall not set aside the findings or

       judgment unless clearly erroneous, and due regard shall be given to the

       opportunity of the trial court to judge the credibility of the witnesses.” Ind.

       Trial Rule 52(A). We will reverse the trial court’s judgment as being clearly

       erroneous “if the findings do not support the trial court’s conclusions or the

       conclusions do not support the judgment.” Bester, 839 N.E.2d at 147.


                                      II. Termination of Parental Rights

[19]   It is well established that “the parent-child relationship is ‘one of the most

       valued relationships in our culture.’” S.L. v. Ind. Dep’t of Child Servs., 997
N.E.2d 1114, 1122 (Ind. Ct. App. 2013) (quoting In re I.A., 934 N.E.2d 1127,

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 10 of 23
       1132 (Ind. 2010)). Moreover, parents have a fundamental liberty interest in

       controlling the upbringing of their children without undue interference by the

       state. Id. Accordingly, the Fourteenth Amendment to the United States

       Constitution safeguards “the traditional right of parents to establish a home and

       raise their children.” Id.


[20]   Nevertheless, the rights of parents are not absolute; rather, parental interests

       “must be subordinated to a child’s interests when considering a termination

       petition.” In re R.A., 19 N.E.3d 313, 318 (Ind. Ct. App. 2014) (citing K.T.K. v.

       Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1230 (Ind. 2013)), trans. denied. A

       child has “an interest in terminating parental rights that prevent adoption and

       inhibit establishing secure, stable, long-term, continuous relationships.” Id.

       (quoting K.T.K., 989 N.E.2d at 1230). If a parent “is unable or unwilling to

       meet his or her parental responsibilities by failing to provide for the child’s

       immediate and long-term needs,” termination of the parent’s rights is

       appropriate. Id. (citing K.T.K., 989 N.E.2d at 1230). “The purpose of

       terminating parental rights is not to punish the parents but to protect the

       children involved.” R.W., Sr. v. Marion Cnty. Dep’t of Child Servs., 892 N.E.2d
239, 249 (Ind. Ct. App. 2008). Because the termination of a parent’s rights “is

       the most extreme sanction a court can impose” as it “severs all rights of a

       parent to his or her children,” it is “intended as a last resort, available only

       when all other reasonable efforts have failed.” In re D.B., 942 N.E.2d 867, 872

       (Ind. Ct. App. 2011).




       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 11 of 23
[21]   In order to terminate a parent’s rights to his or her child, DCS must prove, in

       relevant part,

               (A) that one (1) of the following is true:


                        (i) The child has been removed from the parent for at least
                        six (6) months under a dispositional decree.


               ****

               (B) that one of the following is true:


                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.


               ****

               (C) that termination is in the best interests of the child; and

               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       I.C. § 31-35-2-4(b)(2). DCS bears the burden of establishing each element by

       clear and convincing evidence. I.C. § 31-37-14-2. This heightened standard

       reflects the “serious social consequences” of terminating a parent’s rights. In re

       E.M., 4 N.E.3d 636, 642 (Ind. 2014) (quoting In re G.Y., 904 N.E.2d 1257, 1260-

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 12 of 23
       61 & n.1 (Ind. 2009)). “Clear and convincing evidence need not reveal that the

       continued custody of the parents is wholly inadequate for the child’s very

       survival. Rather, it is sufficient to show by clear and convincing evidence that

       the child’s emotional and physical development are threatened by the

       respondent parent’s custody.” K.T.K., 989 N.E.2d at 1230 (quoting Bester, 839
N.E.2d at 148).


[22]   On appeal, Father challenges the sufficiency of the evidence with respect to the

       second and third elements—that is, whether there is clear and convincing

       evidence of a reasonable probability that he would fail to remedy the conditions

       warranting the Children’s removal and continued placement outside of his care

       or that the continuation of the parent-child relationship poses a threat to the

       Children’s well-being, and whether there is clear and convincing evidence that

       terminating the parent-child relationship is in the Children’s best interests. We

       will address each argument in turn.


                                           A. Remedying Conditions

[23]   Father first challenges the trial court’s conclusion that there is a reasonable

       probability that the conditions resulting in the Children’s removal and

       continued placement outside the home will not be remedied. For this element,

       we engage in a two-step analysis. First, we must consider what conditions led

       to the Children’s removal and continued placement in foster care; second, we

       must “determine whether there is a reasonable probability that those conditions

       will not be remedied.” Id. at 1231 (quoting In re I.A., 934 N.E.2d at 1134).



       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 13 of 23
[24]   In this case, as the trial court found, the Children were removed from Mother’s

       care “due to the [C]hildren’s poor hygiene and out of control behaviors, lack of

       immunizations, truancy, Mother’s lack of involvement in the [C]hildren’s

       education, and financial instability.” (Appellant’s App. p. 24). The record

       further reveals that on October 30, 2015, Mother was arrested for theft, leaving

       no suitable caregiver for the Children. Thus, Father argues that “[t]he

       [C]hildren were removed, not because of anything Father did or did not do, but

       as a result of Mother’s neglect.” (Appellant’s Br. p. 13). In fact, Father

       contends that “DCS has no information regarding [his] ability to care for his

       [C]hildren, as they have not been in his custody since the CHINS proceeding

       began[,] [and] Father testified that he took good care of [the Children] when he

       had visitations with them prior to DCS involvement.” (Appellant’s Br. p. 13).

       We disagree. The trial court specifically found that Father has “been largely

       absent from the lives of the [C]hildren”—a finding which Father does not

       contest. (Appellant’s App. p. 26). The Children were removed from their

       home and placed in foster care because, following Mother’s arrest, the Children

       did not have any one available to care for them. At the time, Father informed

       DCS that the Children could not be placed with him because he did not have

       stable housing or the financial means to support them. Moreover, the Children

       continued to live in foster care throughout the CHINS proceedings due to, in

       part, Father’s persistent lack of stability and involvement in the Children’s lives.

       Therefore, the reasons for the Children’s removal and placement in foster care

       were attributable to Father, and it was incumbent upon him to remedy those

       conditions.
       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 14 of 23
[25]   Having identified the bases for the Children’s removal and placement in foster

       care, we now must consider whether sufficient evidence supports the trial

       court’s determination that there is a reasonable probability that Father will not

       remedy these conditions. In considering this issue, the trial court “must judge a

       parent’s fitness to care for his or her children at the time of the termination

       hearing, taking into consideration evidence of changed conditions.” R.W., Sr.,
892 N.E.2d at 246. The trial court must also “consider a parent’s habitual

       pattern of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” K.T.K., 989 N.E.2d at 1231 (quoting Bester, 839
N.E.2d at 152). The trial court has discretion to discredit any remedial efforts

       made shortly before the termination hearing. Id. at 1234.


[26]   The trial court found:

               [Father] is the father of [K.K.] and [D.K.] and he currently
               resides in Illinois. In order to ascertain his employment, housing,
               and current circumstances[,] DCS made efforts to initiate an
               ICPC. [Father] refused to participate with the Illinois
               Department and did not provide the necessary information
               required to complete the ICPC. The last reports provided by
               DCS regarding [Father] were dated August/September 2014 and
               at that time [Father] reported that he did not have independent
               housing and was struggling with financial instabilities. [Father]
               failed to provide straight answers to [DCS], did not provide proof
               of residency or employment. He reported chronic financial
               issues as reasons for his inability to visit his [C]hildren or work
               toward having them placed in his care.

               DCS offered gas cards and bus passes to assist [Father] with
               transportation to see the [C]hildren and/or participate in
               services. [Father] continued to offer excuses for his inability to
       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 15 of 23
                 arrange transportation to Indiana. [Father] made no effort and
                 appeared to have little interest or motivation to improve his
                 circumstances so the [C]hildren could be placed in his care.

                 DCS noted at one time [Father] was employed and earning $9.25
                 an hour. He resided in a two (2) bedroom apartment with three
                 (3) children and his longtime girlfriend who also worked full time
                 and earned $10.50 an hour. It appears from that information that
                 [Father] did have financial ability to travel to Indiana for
                 visitation. Enough is still not known about [Father’s] situation to
                 know if he can care for the [C]hildren. When requested to do so
                 [Father] makes excuses, doesn’t want to commit, and fails to
                 follow through.


       (Appellant’s App. p. 26).


[27]   On appeal, Father does not specifically challenge any of the trial court’s

       findings. Rather, he continues to make excuses for his lack of involvement and

       proffers arguments that amount to nothing more than requests that we reweigh

       evidence, which we will not do. Although he concedes that he did not

       complete the ICPC process, Father asserts that DCS could have conducted a

       background check rather than relying on the Illinois authorities to perform this

       duty, and he faults DCS for not offering him any services. Father also posits

       that his lack of involvement in the case was purely due to his “limited financial

       resources,” which does not demonstrate his parental unfitness. (Appellant’s Br.

       p. 14).


[28]   A trial court “may properly consider the services offered by [DCS], and the

       parent’s response to those services, as evidence of whether conditions will be

       remedied. ‘A pattern of unwillingness to deal with parenting problems and to
       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 16 of 23
       cooperate with those providing social services, in conjunction with unchanged

       conditions support a finding that there exists no reasonable probability that the

       conditions will change.’” R.W., Sr., 892 N.E.2d at 248-49 (internal citation

       omitted). Additionally, “where there are only temporary improvements, and

       the pattern of conduct shows no overall progress, the court might reasonably

       infer that under the circumstances, the problematic situation will not improve.”

       Id. at 249.


[29]   In the present case, the record establishes that Father was ordered to complete

       the ICPC process, and there is no dispute that he failed to do this. For five

       months, DCS attempted to assist Father with the completion of his background

       information in order to initiate the ICPC process. Even after Father informed

       the Illinois authorities that he could not complete the process based on his lack

       of stable housing, DCS endeavored to help Father reunite with his Children by

       providing information on employment resources and facilitating telephone

       visits. DCS arranged for service providers to facilitate visitation, but both

       providers terminated Father’s services based on his lack of communication.

       Despite DCS’ offers to provide bus passes and gas cards to Father, as well as

       offering to meet Father at a halfway point, in order for him to visit the

       Children, Father refused to even set a date for a visit. Instead, he ceased all

       communication with the Children in November of 2014 and last communicated

       with DCS four months prior to the termination hearing, and he now scoffs at

       DCS’ offers of assistance by claiming that a gas card would have been useless in

       light of the fact that he does not own a vehicle.


       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 17 of 23
[30]   We are unpersuaded by Father’s attempts to shift the blame to DCS for not

       doing enough to coerce his participation in the lives of his Children. It was

       incumbent upon Father to take responsibility as a parent and to have the

       motivation to put forth every effort necessary to achieve stability for the sake of

       the Children. See In re B.D.J., 728 N.E.2d 195, 201 (Ind. Ct. App. 2000) (“[T]he

       law concerning termination of parental rights does not require [DCS] to offer

       services to the parent to correct the deficiencies in childcare.”). Our courts have

       long held that “a parent may not sit idly by without asserting a need or desire

       for services and then successfully argue that he was denied services to assist him

       with his parenting.” Id. Here, Father sought no services from DCS. In fact, he

       wholly failed to avail himself of the assistance that DCS did offer. By refusing

       to follow the court’s orders (i.e., maintaining contact with DCS, engaging in

       consistent telephone visits with the Children, and completing the ICPC), Father

       demonstrated his lack of commitment to the Children. See id. (noting that a

       parent’s failure to appear for services and to participate in the court proceedings

       “reflects ambivalence”).


[31]   We further note that Father has never provided any type of financial support for

       the Children. Prior to the CHINS proceedings, he was admittedly homeless

       and had very little involvement with the Children. Throughout the current

       proceedings, Father informed DCS and the Illinois authorities that he lacked

       stable housing, and his employment has been “sporadic.” (Tr. p. 55). At the

       termination hearing, Father testified that he was living in a two-bedroom

       apartment with his fiancée and three children and that he was working full-


       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 18 of 23
       time. However, even if Father acquired stable housing in early 2015 as he

       claimed, he never contacted DCS or the Illinois authorities to reinitiate the

       ICPC process. 3 Furthermore, DCS was never able to confirm Father’s housing

       or employment situations due to Father’s refusal to communicate with DCS.

       Thus, there is no evidence that Father’s two-bedroom apartment, which is

       already occupied by five people, is appropriate for two more Children. Nor is

       there evidence, considering his historical inability to maintain stable housing,

       that Father will sustain a suitable living environment for the Children.


[32]   As to Father’s lack of financial resources, we agree that poverty “itself does not

       show unfitness.” In re B.D.J., 728 N.E.2d at 202-03. However, poverty cannot

       “excuse the total lack of an attempt to remedy the situation to meet even the

       most minimal of standards of acceptable child care.” Id. at 203. Here, for a

       period of two years, Father refused to even engage in minimal efforts to be

       reunited with his Children. Father’s lack of financial resources did not prevent

       him from calling and/or writing letters to the Children or maintaining contact

       with DCS. As the trial court aptly noted, Father testified at the termination

       hearing that he was working full-time and maintaining an apartment in which

       he helped support three other children. Thus, it is clear that at some point

       during the two years that the Children were in foster care, Father had the means

       to make a four-hour trip to visit with his Children and chose not to do so. The




       3
         DCS testified that it was only aware that Father had obtained housing based on the fact that its notices to
       Father at the address he provided were not being returned in the mail.

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016            Page 19 of 23
       Children have very specific and demanding needs, and Father has never

       demonstrated any interest in understanding those needs or establishing his

       ability to provide the necessary level of care. Therefore, we find that there is

       sufficient evidence to support the trial court’s conclusion that there is a

       reasonable probability that Father will not remedy the conditions that resulted

       in the Children’s removal and continued placement outside the home. 4


                                           B. Best Interests of the Children

[33]   Father next claims that there is insufficient evidence to support the trial court’s

       conclusion that termination of his parental rights is in the best interests of the

       Children. In assessing a child’s best interests, the trial court should consider the

       totality of the circumstances. In re A.P., 981 N.E.2d 75, 82 (Ind. Ct. App.

       2012). Among these factors, “[p]ermanency is a central consideration.”

       K.T.K., 989 N.E.2d at 1235 (alteration in original). The consideration of a

       child’s best interests “necessarily places [his or her] interest in preserving the

       family into conflict with [his or her] need for permanency.” In re E.M., 4
N.E.3d at 647. Nonetheless, a trial court is not obligated to wait until a “child

       is irreversibly harmed such that the child’s physical, mental and social




       4
         Because we conclude that there is sufficient evidence to support the trial court’s determination that there is
       a reasonable probability that the conditions resulting in the Children’s removal and continued placement
       outside of Father’s care will not be remedied, we need not address whether the continuation of the parent-
       child relationship poses a threat to the Children’s well-being. See K.T.K., 989 N.E.2d at 1231 (noting that
       Indiana Code section 31-35-2-4(b)(2)(B) only requires finding one or the other).

       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016              Page 20 of 23
       development is permanently impaired before terminating the parent-child

       relationship.” K.T.K., 989 N.E.2d at 1235.


[34]   In the present case, the trial court found that termination of parental rights is in

       the Children’s best interest based, in part, on “the continued lack of [Father’s]

       involvement and support in the lives of the [C]hildren. The [C]hildren have

       been removed from the home for nearly two (2) years and have spent the bulk

       of their lives in foster care. The [C]hildren need permanent stability and are

       adoptable.” (Appellant’s App. pp. 26-27). The trial court also found:

               [D.K.] is eight (8) years old and has been diagnosed with ODD
               and ADHD. He is prescribed medications to address related
               behaviors. [D.K.] is just now completing potty training, he has a
               severe lack of social interaction and would often bite, kick, and
               punch both children and adults. He would destroy property and
               run away from school. [D.K.] has an [individualized education
               plan (IEP)] due to severe emotional issues and since his
               placement in foster care his behaviors have improved as his
               emotional and medical needs are currently being met. [D.K.]
               continues to and may, long term, require behavior management
               services.

               [K.K. is ten years old and] also has an IEP due to a learning
               disability. Education continues to be . . . his biggest struggle due
               [to] lack of parental involvement and excessive truancy issues in
               the past. [K.K.] requires repetitive attention at school and in the
               home. [K.K.] is also engaged in counseling services that ha[ve]
               assisted in managing his behaviors. He has adapted well to his
               foster family and they appear to be able to meet his educational,
               emotional, and physical needs.




       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 21 of 23
       (Appellant’s App. p. 26). Accordingly, the record reveals that the Children

       have special needs and require a dedicated caregiver who is motivated to help

       them thrive. For these reasons, both DCS and CASA testified that termination

       of Father’s parental rights would serve the Children’s best interests.


[35]   Father now claims that the evidence does not support termination because he

       “shares a bond with his [C]hildren,” and he wants to care for both of the

       Children and to keep them together. (Appellant’s Br. p. 18). Other than the

       fact that Father interacted positively with the Children during phone visitations,

       there is no evidence that the Children are bonded to Father or that he is capable

       of caring for them. Rather, the evidence demonstrates that Father made “no

       commitment to taking any action and both of these [C]hildren need someone

       who can commit to taking action to meet their needs.” (Tr. p. 39). Here, both

       DCS and CASA recommended terminating Father’s parental rights based on

       his continuing lack of involvement and inability to meet the Children’s needs.

       It was within the trial court’s discretion to give credence to these professional

       opinions regarding the Children’s best interests. See In re A.P., 981 N.E.2d at

       85. Therefore, we find sufficient evidence supports the trial court’s

       determination that termination is in the best interests of the Children.


                                               CONCLUSION

[36]   Based on the foregoing, we conclude that the trial court did not commit clear

       error as DCS presented clear and convincing evidence to support the

       termination of Father’s parental rights to the Children.



       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 22 of 23
[37]   Affirmed.


[38]   Bailey, J. and Barnes, J. concur




       Court of Appeals of Indiana | Memorandum Decision 79A05-1601-JT-166 | August 11, 2016   Page 23 of 23